Citation Nr: 1431915	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-03 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial, compensable rating for service-connected scars of the left ankle, right shoulder, back, and left arm.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from November 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New York, NY which granted service connection for scars of the left ankle, right shoulder, back, and left arm, and assigned an initial non-compensable rating effective from October 2006.  

In August 2010, the Veteran testified during a Board hearing held before a Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.  In correspondence dated in May 2014, the Veteran was advised of the fact that the Veterans Law Judge who conducted the 2010 hearing is no longer employed with VA, and afforded opportunity to request another hearing, if he so desired, pursuant to 38 C.F.R. §§ 20.707 and 20.717 (2013), as that judge was no longer able to participate in the adjudication of the case.  Later in May 2014, the Veteran responded that he did not wish appear for another hearing and requested that the case be considered on the basis of the evidence of record.

The case came before the Board in April and November 2010, at which times it was remanded; the actions requested in those remands were completed, as will be discussed further below.

In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) claims files associated with the Veteran's claim.  A July 2014 review of the electronic claims files reveals that they contain no additional documentation, not already considered, which is pertinent to the claim.



FINDINGS OF FACT

1.  The 8 service-connected scars of the left ankle, right shoulder, back, and left arm, have not been shown to be: superficial in an area of 144 square inches, unstable, painful on examination, productive of limitation of motion or loss of function; or encompassed by a deep scar in an area of 6 square inches or greater. 

2.  The 8 service-connected scars of the left ankle, right shoulder, back, and left arm, have not been shown to be: deep and nonlinear in an area exceeding 6 square inches but less than 12 square inches; superficial without causing limited motion in an area 144 square inches (929 square centimeters); painful or unstable.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent each for 12.0 x 0.2 scars of the left and right breast have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (as in effect August 30, 2002; and October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran dated in September and November 2006 (addressing the elements of service connection prior to the grant of service connection for peripheral neuropathy.  As this is also an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and testimony of the Veteran, and his representative.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2013) requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant, 23 Vet. App. at 488.

Here, during the August 2010 Board hearing, the presiding Veterans Law Judge adequately explained the issue on appeal and discussed evidence that may support the claim.  The Veteran was also specifically asked questions concerning the history, locations, symptoms, and severity relating to his scars.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of the issue and suggesting submission of evidence in the subsequent remands the Board issued to develop this claim.

In that regard, Board remands were issued in April and November 2010.  The Board finds that there was substantial compliance with the Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22  Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in its prior remands, the Board directed the AOJ to schedule a Board hearing, obtain additional VA treatment records and afford the Veteran an appropriate VA examination.  As discussed above, a hearing was provided in 2010, the AOJ obtained VA treatment records and the Veteran was afforded a VA examination in February 2011 that is adequate for appellate review because it addresses all the questions raised by the Board, provides a rational basis for opinions offered, and was clearly based upon review of the Veteran's record and clinical presentation.  Accordingly, the Board finds that there has been substantial compliance with the Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Similarly, with respect to VA examination conducted in 2011, neither the Veteran nor his representative has suggested that this was in any way inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent 2011 VA evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background

In August 2006, the Veteran filed an original service connection claim for scarring in the areas of the right torso, right deltoid, and bilateral lower extremities. 

A VA scar examination was conducted in December 2006.  A scar on the torso secondary to an assault in 2005 was noted.  A traumatic scar in the area of the right back, and a scar on the left posterior leg secondary to tendon surgery in 2005 were also reported.  Examination revealed a left lateral ankle scar measuring 6 x .5 cm.  Four right shoulder scars measuring 5 x .5 cm; 4 x .5cm; 1 x .4 cm; and 1 x .2 cm, were present.  Also recorded were a 2.5 x .5 cm scar in the area of the right back; and two scars of the left arm measuring 2 x .5 cm and 1 x .3 cm.  There was no pain or instability on examination or adherence to the underlying tissue.  The scars were described as shiny and somewhat elevated, but not keloided.  The scars were identified as superficial and not deep.  There were no symptoms of inflammation or edema and no limitation of motion was produced by any scar.  Traumatic and surgical scars were diagnosed.

In a February 2007 rating action, service connection was established for scars of the left ankle, right shoulder, back, and left arm, for which a non-compensable rating was assigned effective from August 2006.

In his January 2009 substantive appeal, the Veteran asserted that because of aggravation to his left ankle from surgery, his left ankle scar was strained and was constantly painful.

A March 2009 VA record indicated that the Veteran had a history of several fractures to the left metatarsal area and tendon repair of the left foot in 2005, with complaints of chronic pain.  An assessment of chronic ankle pain, secondary to multiple fractures and surgical procedures, was made.  There was no mention of complaints or symptoms associated with a left ankle scar.  In November 2009, he was again seen for complaints of persistent foot pain.  Physical examination revealed pain around the lateral malleolus.  Again, there was no mention of complaints or symptoms associated with a left ankle scar itself.   

The Veteran presented testimony at a Board hearing held in August 2010.  The Veteran testified that the left ankle scar was due to a surgical procedure and measured about 4 to 6 inches in length.  He stated that this scar was tender to the touch, and was inflamed and discolored.  He also mentioned that his right shoulder scars were 3 to 4 inches in length and were also tender to the touch, inflamed and discolored.  The Veteran indicated that the scar on his back was deeper and very noticeable. 

A VA scar examination was conducted in February 2011.  The Veteran described his scars as itchy.  Physical examination of all 8 scars with objective findings was provided.  The Veteran's left ankle scar was described as linear and 7 cm x 1 cm.  There was no edema, inflammation or keloid formation.  The scar was not painful on examination and was not productive of limitation of motion or function.  There was no skin breakdown, but the scar was identified as deep, with underlying soft tissue damage.  A scar in the area of the right lower back was described as linear and 2.5 cm x .4 cm.  There was no edema, inflammation or keloid formation.  The scar was not painful on examination and was not productive of limitation of motion or function.  There was no skin breakdown, and the scar was identified as superficial, without underlying soft tissue damage.  One scar on the left arm was described as linear and measuring 2 cm x .5 cm, a second was described as non-linear, measuring 1 cm.  There was no edema, inflammation or keloid formation of either scar.  The scars were not painful on examination and were not productive of limitation of motion or function.  There was no skin breakdown, and the scars were identified as superficial, without underlying soft tissue damage.

Four linear scars of the right shoulder were also evaluated, measuring 5 cm x .4 cm; 1.5 cm x .3 cm; 1 cm x .2 cm, and 4 cm x .4 cm.  There was no edema, inflammation or keloid formation of any scar.  The scars were not painful on examination and were not productive of limitation of motion or function.  There was no skin breakdown, and the scars were identified as superficial, without underlying soft tissue damage.

Analysis

The Veteran maintains that an initial compensable evaluation is warranted for his scars of the left ankle, back, right shoulder, and left arm. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Throughout the appeal period extending from August 2006, the Veteran's scars have been rated as non-compensable under Diagnostic code 7804.  38 C.F.R. § 4.118.  

As the claim on appeal was filed in August 2006, the rating criteria for scars in effect since August 30, 2002 are applicable to the claim.  See 67 Fed. Reg. 49590 -49599 (July 31, 2002); see also VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).  During the pendency of this appeal, the rating criteria for evaluating scars were changed, effective October 23, 2008.  However, the amendments to the criteria for evaluating skin disorders/scars pursuant to 73 Fed. Reg. 54708 (Sept. 23, 2008) only apply to applications received by VA on or after October 23, 2008, or if the Veteran expressly requests consideration under the new criteria, which he has not done here.  In this case, a November 2008 Statement of the Case reflects that both sets of criteria were applied to the Veteran's claim.  Accordingly, the Board will also apply both sets of criteria.  

Under the criteria in effect prior to October 23, 2008, Diagnostic Code (DC) 7804 provided a maximum rating of 10 percent for superficial scars painful on examination.  Note (1) to DC 7804 provided that a superficial scar was one not associated with underlying soft tissue damage.  Note (2) provided that a 10-percent rating would be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  See 38 C.F.R. § 4.118 (2008).  DC 7804 also directed the rater to see 38 C.F.R. § 4.68 (amputation rule).  See 38 C.F.R. § 4.118 (2008).  

Having reviewed both VA examination reports from 2008 and 2011, none of the Veteran's 8 scars were identified as painful on examination.  In lay statements and testimony provided in 2009 and 2010, the Veteran indicated that some of his scars, particularly that of the left ankle were painful.  However, such lay accounts are inconsistent with his failure to acknowledge any pain on 2 VA examinations.  Moreover, with respect to the claimed left ankle pain, VA records have associated this pain as secondary to multiple fractures and surgical procedures, but not in any way to a left ankle scar itself.  The Board finds the clinical records on this matter to be of more probative value than the Veteran's lay opinions. 

No other code applicable to scars and in effect prior to October 23, 2008 would render a higher rating in this case.  In regard to skin conditions, DC 7800 involves scars to the head, face, or neck.  See 38 C.F.R. § 4.118, code 7800 (2008).  Codes 7802 (superficial scars 144 square inches (929 sq. cm) or larger), 7803 (unstable scars), and 7805 (scars that cause limitation of motion) similarly do not apply here given the medical evidence indicated above, which are negative for all such manifestations for any of the Veteran's scars.  Id, codes 7802, 7803 and 7805 (2008). 

The criteria for code 7801 provide a 10 percent rating for scars that are deep (meaning there is underlying soft tissue loss or damage), or cause limitation of motion, and exceed 6 square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, DC 7801 (2008).  A 20 percent disability rating is available for scars exceeding 12 square inches (77 sq. cm).  In this case, none of the Veteran's scars have been found to cause any limitation of motion or function.  On VA examination of 2011, the Veteran's left ankle scar only was identified as deep, with underlying soft tissue damage, but with no skin breakdown.  However, that same examination report reflected that the left ankle scar was linear and measured 7 cm x 1 cm.  Even accepting that the Veteran's left ankle scar is appropriately characterized as deep, the Veteran's scar is not shown to be sufficiently large to qualify for a compensable rating under DC 7801.

For the sake of completeness, the Board has also considered whether an increased rating is warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7803, 7805, under the amended rating criteria, effective October 23, 2008.  38 C.F.R. § 4.118, DCs 7800-7805 (2012); 67 Fed. Reg. 49590-49599 (July 31, 2002). VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002).  

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear.  Scars in an area or areas exceeding 6 square inches but less than 12 square inches are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches but less than 72 square inches are rated 20 percent disabling.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated a maximum 10 percent disabling.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are painful or unstable.  A 20 percent evaluation is assigned for three or four scars that are painful or unstable.  Finally, Diagnostic Code 7805 provides that scars be rated based other appropriate diagnostic codes. 

In this case, the Veteran does not have scarring in any area meeting the measurement requirements of Diagnostic Code 7801 or 7802.  While the Veteran has described scars in the areas of the left ankle, right arm and back, as painful during his 2010 testimony, VA clinical records are negative for such findings, and his lay reports of pain are contradicted by negative findings on VA examinations of both 2008 and 2011.  The Board concludes the clinical findings in this case represent the most competent, accurate and objective evidence on this matter, which fail to reveal that any of the Veteran's scars are productive of pain.  

As mentioned earlier, with respect to the Veteran's claimed pain associated with the left ankle scar, VA records reflect that the pain is actually associated with the Veteran's service connected left ankle condition, and not with the scar in that area itself.  In essence, manifestations of pain in the area of the left ankle have already been considered and compensated under Diagnostic Codes 5271-5003, providing the basis for the currently assigned 10 percent evaluation.  Therefore, to assign a separate rating under Diagnostic Code 7804 for the same symptomatology would be tantamount to pyramiding.  38 C.F.R. § 4.14.  Finally, Diagnostic Code 7805 provides that scars be rated based other appropriate diagnostic codes and, in the instant case, there are no such appropriate codes except as related to the left ankle, discussed above.  

Essentially, the evidence fails to show that an initial compensable rating is warranted under any potentially applicable diagnostic code.  As discussed herein, the Board has also considered whether higher ratings might be warranted for any period of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the evidence does not demonstrate a worsening of the Veteran's scars warranting the assignment of a compensable rating during any portion of the appeal period.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Extraschedular Evaluation and TDIU

The Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scars with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's non-compensable rating contemplates the essentially asymptomatic nature of the scars, collectively.  As such, the evidence does not reflect that the scars have required treatment through hospitalization or resulted in marked interference with employment.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected scars and the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of the issues decided herein for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, a TDIU (total disability evaluation based upon individual unemployability due to service-connected disabilities) was denied in an August 2011 rating action (see Virtual VA file).  That decision was not appealed and the issue has not since been re-raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Entitlement to an initial, compensable rating for service-connected scars of the left ankle, right shoulder, back, and left arm is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


